        Case 1:19-cv-00036-BRW Document 48 Filed 04/27/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF ARKANSAS
                              NORTHERN DIVISION

BRANDON BATES, ET AL.                                                         PLAINTIFFS

                                   1:19-CV-00036-BRW

NETWORK OF COMMUNITY OPTIONS, INC.                                           DEFENDANT

                                       JUDGMENT

       Today, Defendant was granted summary judgment on the claims asserted by Plaintiffs

Linda Rapp, Craig Shumway, and Karen Shumway. Because there are no active Plaintiffs

remaining, this case is CLOSED.

       IT IS SO ORDERED this 27th day of April, 2020.

                                          Billy Roy Wilson
                                          UNITED STATES DISTRICT JUDGE
